DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 50-53, 58-62, 83-88, and 90-94 allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 50 and 84, but more specifically, an engine having a diesel fuel source and a gaseous fuel source, the diesel fuel source being connected to both cylinders through direct injection, a controller that interprets an engine operating value indicative of a failure of at least one gaseous fuel port injector with the first cylinder, and then the controller increasing a first ratio of the diesel fuel to gaseous fuel in the first cylinder and decrease a second ratio of the diesel fuel to gaseous fuel in the second cylinder. All depending claims are allowable. 
The closest piece of prior art is mentioned in non-final rejection. Controlling the ratios of diesel fuel to gaseous fuel independently within the first cylinder (increasing) and the second cylinder (decreasing) in response to a failure of the direct injection gaseous fuel port injector within the first cylinder is not known or obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        6/1/2022